Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 1 of 7




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 25, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 2 of 7
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 3 of 7
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 4 of 7
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 5 of 7
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 6 of 7
Case 4:19-cv-02994 Document 7 Filed on 09/24/19 in TXSD Page 7 of 7
